Title: From James Madison to Thomas Jefferson, 30 September 1783
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Sepr. 30. 1783.
My last was written on the supposition that Mr. Jones & myself would be on our way to Virga. by the middle of Ocr. and that my best chance of an interview with you might be at Alexandria at the time of the races. On further thought I fear that you may be led by that suggestion to suspend your setting out longer than you proposed, and that I may not find it practicable to leave this place finally before it will be practicable for you to reach it by pursuing your own plan. One circumstance which increases the uncertainty of my movements is a melancholy event in Mr. Jones family which may [a]ffect his plans, to which I shall as far as necessary make mine su[bservi]ent. It will rather therefore be my wish that you should ha[sten] than retard your journey, if it be a matter of indifference to y[o]u, tho’ not that you should do either if it be not so.
I have laid a train at Princeton which I hope will provide as commodious quarters as could be expected. If these sd. become necessary in Philada Mrs. House’s disposition towards you will be a sure resource. Mrs. Trist concurs in your idea of a boarding school; that it may be expedient for Miss Patsey for hours of instruction but no farther. She will enquire and think for you on the subject as far as her preparations for a voyage to the Mississippi will admit. She & Mrs. House make a tender of their respectful regards for yourself & Miss Patsey. I have nothing to add to my last on public subjects, nor to the above any thing but that I am Dr. Sir
Yr. sincere friend & obt. Servt.
J. Madison Jr.
As the latest papers are very barren I inclose a former one containing No. 1. of N. American, leaving the Author to your conjectures.
